UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6976


CONNELL D. HAWKINS,

                Plaintiff - Appellant,

          v.

OFFICER     KINLAW; OFFICER STRICKLAND;       OFFICER   RUSSELL;
OFFICER BULLARD; OFFICER J. PRINCE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-ct-03241-F)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Connell D. Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Connell    D.     Hawkins    appeals     the    district       court’s      order

dismissing      without     prejudice    his     42       U.S.C.     § 1983      (2012)

complaint.      We have reviewed the record and find no reversible

error.   Accordingly, we deny Hawkins’ motion for appointment of

counsel and affirm for the reasons stated by the district court.

Hawkins v. Kinlaw, No. 5:14-ct-03241-F (E.D.N.C. June 12, 2015)

We   dispense    with     oral    argument   because       the     facts   and    legal

contentions     are   adequately      presented      in    the   materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2